29 N.J. Super. 508 (1954)
103 A.2d 22
ISADORE MORVAY, PLAINTIFF-APPELLANT,
v.
MARTHA GRESSMAN AND MARY A. ANGELO, ADMINISTRATRIX ET AL., DEFENDANTS-RESPONDENTS.
Superior Court of New Jersey, Appellate Division.
Argued February 1, 1954.
Decided February 8, 1954.
*509 Before Judges EASTWOOD, JAYNE and FRANCIS.
Mr. Harry R. Coulomb argued the cause for the plaintiff-appellant (Messrs. Israel Davidow and John Rauffenbart, attorneys).
Mr. Robert G. Howell argued the cause for the defendants-respondents.
*514 PER CURIAM.
The judgment of the Chancery Division is affirmed for the reasons expressed in the foregoing opinion of Judge Haneman.
An allowance of $250 is made to counsel for the respondent, Martha Gressman, for services on this appeal.